MARCUS, VICTORY and TRAYLOR, JJ.,
would grant the writ, being of the opinion that the blanket request for production of an entire claims file is over broad. We would remand to the trial court permitting relators to renew their discovery requests by stating generally the types of documents that they seek and by showing prejudice, undue hardship, or injustice from the denial of the production. La. Code Civ.Proc. 1462. If the types of documents appear to be relevant to the plaintiffs’ claims, the trial court should conduct in camera inspections of the claims files to determine the discoverability of the documents.
LEMMON, J., not on panel.